IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR 16-15-H-SEH
Plaintiff, ORDER
VS.
JOHN GREGORY ALEXANDER
HERRIN,
Defendant.

 

 

At the request of United States Probation, the following deadlines are
extended as follows:

ORDERED:

1. The probation officer shall disclose the completed report, except for
recommendations of the probation officer, to Defendant, counsel for Defendant,
and counsel for the government on or before April 17, 2020. The probation

officer shall not disclose any recommendation made or to be made to the Court.
2. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before April 24, 2020.
U.S.S.G. § 6A1.2.

All other matters and deadlines in the Court’s Amended Order of January
22, 2020! remain in full force and effect.

The clerk shall promptly notify counsel and the probation office of the entry
of this Order.

+
DATED this ,40 ay of March, 2020.

Loddon

‘AM E. HADDON
United States District Judge

 

'Doc. 96.
